Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 05/13/2022.

Status of Claims
3.         Claims 1, 3-8, 10-12, 14 and 15 are pending in this application.
            Claims 1, 3, 5, 7-8, 10, 12, 14 and 15 are currently amended, and claims 2, 9 and 13 are currently canceled.

Claim Interpretation 
4.       It is noted that the claims have been amended to recite ‘a first storage 
5.         The applicant asserts that the claimed invention should not be interpreted under 35 USC 112(f) but does present any argument or rationale as to why the claim(s) limitation(s) ‘a reader’, ‘an image forming unit’ and ‘a communication unit’ should not be interpreted under 35 USC 112(f), nor has Applicant amended these claim limitation(s) to clearly recite structure/hardware elements.  Claims elements ‘a reader’, ‘an image forming unit’ and ‘a communication unit’, recited in claims 6 and 11 clearly invoke 35 USC 112(f). Although the claim elements listed above have sufficient structure described in the specification there is not sufficient structure in the claim language to avoid invoking 35 USC 112(f). As such, the claim elements are still deemed to invoke 35 USC 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a reader” in claims 6, and 11; 
“an image forming unit” in claims 6, and 11; 
“a communication unit” in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 (a)       Claim 6: “a reader” corresponds to Fig. 1 ‘processor 11’ enabled ‘reading unit 2’.  “The reading unit 2 reads an image formed on a medium, such as paper, and generates image data. As the reading unit 2, various well-known reading devices such as a flatbed scanner and an auto document feeder (ADF) scanner can be used alone or in combination.” (Page 2, lines 17-20).
(b)       Claim 6: “an image forming unit” corresponds to Fig. 1 ‘processor 11’ enabled ‘image forming unit 3’.  “The image forming unit 3 forms an image on a medium such as paper based on the image data generated by the reading unit 2, the image data received by the communication unit 5, or the image data generated by the control device 1. As the image forming unit 3, various well-known image forming devices such as a device that utilizes an electrophotographic method of printing or a device with that utilizes an inkjet method of printing can be used alone or in combination.” (Page 2, lines 21-25)
(c)       Claim 11: “a communication unit” corresponds to Fig. 1 ‘processor 11’ enabled ‘communication unit 5’.  “The communication unit 5 executes communication processing for communication via a communication network 200. The communication network 200 is, for example, a local area network (LAN). In this case, as the communication unit 5, various well-known communication devices for LAN can be used. However, as the communication network 200, various other networks such as the Internet, a virtual private network (VPN), a local area network (LAN), a public communication network, or a mobile communication network may be used. As the communication unit 5, a device adapted to the communication network 200 may be used.” (Page 3, lines 6-12).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Statement of Reasons for Allowance
8.         Claims 1, 3-8, 10-12, 14 and 15 are allowed.

9.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a first storage configured to store a plurality of first memory images related to the main memory after a process of starting-up an operating system by the processor is completed, the first memory images each differing from one another; and a second storage configured to store identification data, the control device being configured to select one of the plurality of first memory images stored in the first storage based on the identification data; and load the selected first memory image into the main memory after the operating system is started up.” along with all the other limitations as required by independent claim 1.

Regarding Claim 8:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a first storage configured to store a plurality of first memory images related to the main memory after a process of starting-up an operating system by the processor is completed, the first memory images each differing from one another; and a second storage configured to store identification data which identifies a hardware configuration that affects the process of starting-up the operating system, the control device being configured to_ select one of the plurality of first memory images stored in the first storage based on the identification data stored in the second storage; and load the selected first memory image into the main memory after the operating system is started up.” along with all the other limitations as required by independent claim 8.

Regarding Claim 12:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a first storage which stores a plurality of first memory images related to the main memory after a process of starting-up an operating system by the processor is completed, the first memory images each differing from one another, and the startup method comprising: selecting one of the plurality of first memory images stored in the first storage; loading the selected first memory image into the main memory when the operating system is started up; starting, by the processor, execution of the operating system based on stored data within the main memory after the selected first memory image is loaded.” along with all the other limitations as required by independent claim 12.

10.       It follows that claims 3-7, 10-11, 14 and 15 are then inherently allowable for depending on an allowable base claim.
11.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677